’   606



                        OFFICE   OF THE AmORNEY        GENERAL    OF TEXAS
                                              AUSTIN




         Ron. I. Pmd4oki
         bounty Auditor
         c4l+euton coculty
         Ga1reaton, Terar
         Dear    sir:




                                                            for    opinion,   whioh

                                                                 pour opinion on

                                                      latinp,to the filling ot
                                                      h more than 58,000 powa-
                                                      r 20,000 population, saeb
                                                      aeloot irem the Ust of
                                                   unty au ahown by the tax lists
                                                   4 for th4'burrent y44r.'
                                         0 in the Tax Asaeasor’u oifioe should
                                        led  as ‘tax lists’?

                                      tha poll-tax lirt be regarded a8 rtax
                                     he purview OS oaid rtatute?'

                       *IL would the oubon 4opier of reoeiptr lerued for
                 atttamabilellaenseo be regarded as tax llataTa




i


i   *o era....
                                        ,.i




7




Ron. I, Pr4drokl,   9464 2


        - &tie18 2133 at seq., V. A. C. 9. of T4144, sets
forth the gualitioatiotm   ot Jurors generally throughout the
Stats or Texas.    Tha statutes Just mentloged 8r4 general
laws, and rt the tin4 of the enaoabnt of the original      Jury
wheel aot or 1907 w4r4 in Ofre0t and bud so been ror naaf
years.
          The original jury    wheel aot Oi 1907 did not 0pemt.e
to ohango the then-existing    Statute8 SO far ao sanm applied
to the ala88 of oountira to    whioh tha ury wheel aot related1
nor was tha liieo tor it to    make unava ilab14 for Jury lerrio4 in
those oountlra   aomfng under the jury wheel sot, miy man heirlng
qualitioationa   ~praacrlbed in said statutes   ilrat above men-
tioned.
           Prior to the enaotmant of said jtiy wheel lm
all  jurors in the State wore oomt~nly selected by fur7 oom-
mlaalonera, and this selection involved in it the blbdmnt or
disoretion. The OfrOot or the jury wheel law was to rwm~0,
in the aountles afrbm3d br aald law, the alenent or diaore-
tlon involved in the sbleotlon ot Jurors by jury .commiaalonera,’
and to subatltute for this elemant ot dlaorition the sbouring
of Jury panels by mPaohanioa1~~8118~
            Art1014 209k 0r Vernori*a     Revised civil Statutes
provides&
                  *aatwb4n the Iiret  and fiiteenth days of August or.
      eaoh year, in eaoh oounty having a population of at leaat
      tirty-eight        thouaacd or hering therein a oltg oontaining
      a population        of at least twenty thousand, am shown by the
      preoeding Federal Census, tha Tar Collsotor or one oi hls
      daputlea, together ulth the Tax Assessor or on4 of h.ia
      deputies, togathur with the Sheriff or on6 of hi8 deputie@,
      and thb County Clerk or one of hlo deputies, .aad the Dla-
      triot Clerk or on4 of his deputlem, shall m8rtt at tho
      oourt house of tholr Qountp and seAoat irom:the liat'ot
      qualifi4d jurors ot auoh oountg am shown br~the tax lists
      in the Tar A8aomor+a 0rrf00 ror thb ourrent ye*r, til7-
      3ur o r Sor   a   lsrtios in the Dlatrlot sub County Courts ti
      suoh oounty for the ensting gear in the aanmr hereinafter
      prorldbdr* (r;iPpharle       ouro)
ROn. 1. FTbdOOki, Dag9 3


           ml010   a095 or v. A. a.   9.   0s TOXU   is 44 r0l3m4:
          "Said oitio4rs shall  write the n41rma o? all men who
     are &noun to be Quali?ied  lurora under the law. reaidlnq
     inhlbir ronD6Otive oounti44, on soprate     oardo o? unl?om~~
     aias and color. writing al80 on Bald oardr. whenerar ~048i-
     bla, the post 6??ioa uidreas o? eaoh juror-se   4414oteil,
     exoept that in oanntiea of ono hundred tifty thoauand popu-
     lation, or over, aa sham by tie preoedlng Pedbral 04nm4,
     the oomni4rlo~mr~4 oourt &all provide a sum n4004aary,
     not oxoeading three hundred (#SOO.OO) dollars in my 0114
     fear. ror the rtarmuit of anoh trolat and other 4x~a44ea a8
     iiay 64 neaess&y; who shall   u&r   the dirsotion kd supor-
     ViSiOB of the dirtriat-,       typo the nanem and addrosaea
     o? said qualified rotera upon %he onrda as herein desoribed.
     Be oards containlna eafd name4 shall be d4DOSit4d in a
     oiroular hollow *h&l, to bo poridod    for S&I purpose by
     the Convaiasloner*aCourt a? the aounty. Said wheel shall
     be made o? Iron or steel and stall be 40 conatruoted aa
     to ?rrely revolve on its axle: . . .* (~phaels ours)
           The Jury wheel law, as first onaoted, did not oontain
the refersnor  to the *list   o? qualified furors of suoh oounty
as shown by the tax lists    in the Tax Assessor*a otflo4a,  whloh
now appeara in 8aid Artiole 2094. The ofiioera dealgatad        in
the aot were le?t to asoertaln the namaa o? the qualliled
jurors in their aounty through their own personal knowledga o?
said persona. The names plaoed in the jury wheel were limlted
by the extent  of information   as to who were qualified jurors
In the oounty,posaeeeed by the orfloers    named.
          In 1911 the Legislature amendedthis Jury wheel law
by ohanging the time ot ?llllng the Jury wheel and by inaertlng
a olause requiring said of?losr4 to look to *the tax llata in
the Tax Aaseamrls  o??ioeW in making leleotlons  o? the names to
be plaaed in the jury tieol.  The amendment left in full effeat
that part or the aot requiring said o?iioers *to plaoo in the
jury wheel the names o? all men reafdlng  In the oounw who 41-e
known to them to be quall?led jurors under the law.*
                                                                              609




Ron.   I.   FTodoeki,   pago 4



             Arti        813s lt lOQ., of the Rotlsad Statute8
or lms, thin8 the ptdiriO~ti028 or juror8 gonerally                bbrolgh-
oat th0 State,    aad    the t*a utfoler       0r the J0.r~rh0O1. 14~ j-t
quoted, all being gaaeral laW8, most ba no o0n8tr~0d            togother
.%8 tit give a rO08OnablO     OffOOt     t0 ai   Of thbn if 8UOh 001&8tXWO-
tica be QO8aible.
                tin8tXtiag       thoeo hw8    in aaoordaase with the above
rrferred tc rule or Oon8t~OtiOIl w8 do not believe that it
was th4 i&tent, -080               or effooi Or the jury whorl law to
render atrvailablo           to? jtWy 8OlriOO    in th080 OOUEltiO8wbioh
Oam WdO? 8Ush hf,               w Mal 11 OUOhOOWktiO8 who had the
qUdiiiOltiOlt8 of a jtlrorprescribed in said Artlolsf&?D,
Ot IOQ.      In oonrtrulng that portlan of Art&ala ;K)94 (a8
mended) uhioh prOWidOl             thlt tha acUne3used fcr filling the
jury wheel arm obtained *ffom the Wx 11Ut8                in tho ht   A880880?‘8
ofiioo ror the ourrent year,           * togsthor with that protiaion ti
Artlolo 8095 (as amended), whleh pmtidea                that the drrignated
orrioers *8hall writs the aames or all men who am knom to be
qualified     jurors under the law, * on cards whloh shall be plaoed
in the whesl,. wa ara inarltablg lad to the oonalu8lon that it
was ths purpose and lntsat or the Legislature fn eaaoting the
jury wh&        law to (a) praearrs tha arallability as jurors or
all men In the oounty qualified ror jar;r80l’ViOO              under  the
Fenoral law: fb) to abolish, in oountlss oolningunder the pro-
ririone si the Jury whssl law, the olsment cf dlsorstion                  in-
volved    in the selsotion,         br jury oommissioners or tho individual
jurors    to make up Jury panol8, and to utiliae instead the saloo-
tlon or jury panel8 by meohanioal mans1 and (0) to aaaotioa by
law the use of the tax list*            In ths tax amm38or*s 0rri06 ror
the ourrent roar 83 w aid to ths designated ot’?ioars in their
perrc-manrr or their duty to bee that the d&aee or all thorns
know to be qualified jurors under ths law fiad their way into
the jury wheel. SO think the law OOIIt~~lS~W that                  ths doalg-
nated   orriosrr         should be dilige"t 12 their effort8      t4 oolleot
and plaoe In the fury rheol tha namn of all mai la the oounty
having the qoallrioationr or jurors a8 psrorfbed                by the 8ta-
We8     Or TMCa8. And alway the oontmllla& objeot to bo et-
rooted Is tha plaoing in the jury rhea1 of all tha qualiflsd
fU?0Z8    il  the     OOWlty.
                                                                    610


Hon. I.   Prodaoki,   pq$o 5


           The dO8i@uIted OrriOW8 have a0 awar to dirorimi-
nata agaia8t any qwiiri04 juror kaaua to ti am whore JIM48
4pDaar oa tha tax liStI (300 misooa 74 State, 104 aTim. Rap.
40222Xnott v. state, 140 Grim. Rap. 4481 Atwaad v. 3tat0,
94 Ori& Rap. 8448 yabquas 7, State, 74 Grir. Rap. 371 &%I&.&
v. St&O, 44 Orim. ROD. 335)
             The designated orrioora do not tar0 the powwto
leave out of the jtuy ahaol the nlasr or qualirlad jurors
who are ontitled to exemption iromfrrf rartioa,     M nroh
exemption ir not a dl4qu4llrloation   rcr jury 8orvioo but
18 a prltilaga   whioh say OT my not be ol.aimad by tha
pemon afreoted thereby at hi4 option. (Yee Randolph T.
State, 117 Orb.                                     rupra)
                      Rap. 80; ard Atwood T. ':;tata,
           In tha 04~4 Or XoEIaal v. :3tata,    101   him.   Rep.
114, our Court ot Criminal Appeals said8
           *It re comprahand the lan+aga of Arti~ola5151,
     supra, in its rafareaoa  to the filling or the jury
     wheel *rrom the liab or qualified jurors af auoh oounty
     a4 shown by the tax list8 in tha Tax .maa8aor*8 0rri04
     ror the oturaht ytiar,'thl8 maeha that a OOuDlata list
     of suoh Darl)onsmust be had and usad.* (sph48i8   ours)
           lmun what we have aaid above you will uudarstand
that our amwer to your qnaation Ro. 1 ia that thr list in
the Tax Asaasaor';lottioa,whioh should properly be alasalriad
aa a tax list within ths uaanin5 of tnu jury whebl law, 18
the rendition llati but this llat is to be used in aid Or the
designated orrioarr In a diligent effort oa their part to
sea that the name8 of all qualitled jurors In the oouaty
rihd their way into the jury wheel. In rurtharanoa of thl8
arrort, it is DaraLi88ibl8ror 3ald orfioare to rarer    to and
ahaok the all tax list ror the ourrent year against tho
raudltlon P ist) but it wauld be error ror the offiorro   to
use said poll tax list as the exolueira 8du?OO from whloh
the maad to be pla8e4 in the jury wheel would bo obtained.
           z.8 the OasO Or Bri8eOu 7. st4tu, SOpI%, WhiOh
war a death penalty oa80, and in mhloh (I motion for rohaariw
wab o~arruhd,   our Court or Criminal Apws    aald I
                    ,.




                                                                                   611

Iloa,I. Predeokl,         paga 6


             9t     (the jury      who.].)   M*   rerllled   .   ,   . on   the




     rilling the         rhea1 haa bean approved by the oommlsrionera
     court on the 9th day of July, 1925, . . . The                     oomplaint
     t&t  nsma# la addition  to there on tho tax lists warm
     plaaed In the uhaal raa~~~swlthout sumit. Artiale 2095,
     R.C.3. (1925) expressly dlreots the offloerr riiliAg
     tho ahsol to plaoe therein ‘the name8 or all men who
     are Lnom to be qtlaiiried juror 8. * l
           In the oase or Knott T. Sate, supra, in an opinion
having to do with proper prooedure under the jury wheel lrr,
the oourt said!
            *Th6y (the orrisers designated by statute) used
     the tax roll 0r the tax aas*asor*8 orit    r0r the year
     1922. . . They mpplemsntad the tax rollr from the tax
     assessor*8 oifioa with the poll tax rolls for tho aama
     year, oheoklng rrom on0 to the other in an erfort eo
     leave the mpr or no ‘one out or the whrela who might be
     known to be a quallrisd juror. Some n-es not upon tha
     tax rolls  rram ths tax assessor*s ofrlos wars also plaosd
     in the jury wheel ii it wa8 knom to the orrioers that
     they were qualified jurors.  . . We oonoludr it ahowr
     a substantial aomplianos wlth Aztlola5151, SlS2 and 5153,
     R. c.   3,”

             In the above oaso notion for rshbsrlng wa8 orerrulad
by the oour t.

           In answer to your seoond question, we advise that the
poll tax list is not to be regarded   aa *tax list* wlthin the
meaning of the jury whoa1 law, but wa further ray that   raiarsnoo
to the poll tax list may be had bl the derlgnatsd offioer8   aa
an aid to thus in the prrmniMOe     Of their duty to 888 that the
names 0r all the qualiflsa jurors in the oounty r%nd their way
into the wheel, In this OOAAOOtiOA    ws oall your attention to
                                                                       612



Ron. I.   FmdookI,   ~8   ‘I


tb   dealsion to the oam       or Atwood v. State    94 calm. Rag.
249, wherein our Court of UrIminal A;pealr          in rwerslng   a
orisinal oontiotion had this to say:
              “There la no dispute of the faet that  the who.1
      was filled   from the poll tax list  only. , . W think
      thhs aotlon or the authorities   erroneous and or auoh
      ?natsrialIty   aa to require a ravsraal of thia judgnwnt.*
             Tha ,-in maso     whlob militates  agalnrt the usa
0r the poll tax lI*t ror tha &Wpores or tha jury who.1 law,
I8 that the poll tax llet rrom 313 very nature or it aould
not and would not oontain a aomplefxlist       of all thoeo men
IA t.he aounty qualiried    ror jury aerrioe. 1% ham found no
deoiaion ln direot point tit& the quo&Ion, but the 8ame
rearonlng or ths oourb whlsh oonrtrai;ledl than to hold it
error to use the poll tar list would obta:n tith equel or
,@eator toroe to the oarbon oopler or reaelpta ror autoso-
bile liacmmsa. You are t!?arerore advised ttat carbon
oopier(:or reoeipto   issued for automobIle lioense8    do not
00118 within the Aaanlng 0r *tar lIsta= as that term is us8a
in the jury wheel law,
                                         Your3 very     truly




CIB:AMM                                                           -/